Title: From Edward Hand to Moses Hazen, 6 July 1783
From: Hand, Edward
To: Hazen, Moses


                        
                            Dear Sir
                            Orderly office 6th July 1783
                        
                        I am ordered by the Commander in chief not to accept, or enter on the Genl Returns, the last return I
                            received of your regiment, as he can not take notice of the promotions mentioned in it, untill they are announced to him
                            officially.
                        The Genl has applied to Congress for information on the subject—I hope his Answer will be such as may give
                            satisfaction to the Gentlemen of your regts I am Dr sir Yr obedt hhble Servt
                        
                            E.H. Adjt Genl
                        
                    